Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate two different gears, both shown in fig. 1 and called “a speed-increasing gear 15” but one taught as a gear on the rotary shaft 3b in ¶ 21 as filed and the other of which is shown to be driven by the electric motor 11 and not to be located on the shaft 3b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasized by the examiner).
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract discusses the purported merits of the invention, particularly in comparison to the prior art (e.g. “In order to reduce the effect on a compressor caused by foaming in an oil tank…”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit” in line 8 of claim 1, interpreted as “For example, the control unit 10 is configured to include a Central Processing Unit (CPU), a Random Access Memory (RAM), a Read Only Memory (ROM), a computer readable storage medium, or the like” as taught in ¶ 28 of the specification and equivalents thereof, but see the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below based on this interpretation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claim 1 includes a recitation of “a control unit” which has been interpreted under 35 U.S.C. 112(f) as referring to ¶ 28’s recitation of “For example, the control unit 10 is configured to include a Central Processing Unit (CPU), a Random Access Memory (RAM), a Read Only Memory (ROM), a computer readable storage 
In lines 3-4 of claim 2, there is recited “an extended operation period when the extended operation of the oil pump is performed”.  It appears that this recitation is intended to refer to the same time period recited in claim 1 as “a predetermined period” as in “the control unit… extends an operation of the oil pump for a predetermined period without starting the compressor” (claim 1, lines 10-14), however, the difference in terms makes it unclear whether the “extended operation period” of claim 2 refers to the “predetermined period” of claim 1 or to a different period of time described in similar terms.  As such, it is not clear whether the limitations of claim 2 apply to the “predetermined period” of claim 1 and thus the scope of the claim cannot be positively ascertained and claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 3, 4, and 7 all depend directly or indirectly upon claim 2 and include recitations of “the extended operation period” and for the same reasons discussed above, it is not clear whether the recitations of these claims apply to the “predetermined period” of claim 1 and are thus rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons as claim 2.


For purposes of examination, this recitation has been interpreted only as reciting the step or act of “starting the oil pump before the compressor is started”, “…before starting the compressor”, or equivalent and it is suggested that applicant amend the claim to reflect such language.

Dependent claims 5 and 8-10 are rejected as depending upon a rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



As described above with regard to the interpretation of claim 1 under 35 U.S.C. 112(f) and the rejection of the claim under 35 U.S.C. 112(b), the scope of “a control unit” as set forth in line 8 of claim 1 is defined only by a single example set forth in ¶ 28 of the specification.  As this aspect of the invention is defined only by a single example without detail of the broader invention of which this embodiment is one example, the disclosure does not demonstrate applicant’s possession of the broader claimed invention.  For this reason, claim 1 is found not to comply with the written description requirement and is therefore rejected under 35 U.S.C. 112(a).
Dependent claims 2-5 and 7-10 are rejected as depending upon a rejected base claim.

Allowable Subject Matter
Claims 1-10 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including:
A system and method of controlling a refrigeration system in which a compressor is provided with an oil tank and oil pump for supplying lubricant to the compressor, in 

However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(a) and (b) set forth in this Office Action.  Specifically, independent claims 1 and 6 and all claims dependent thereon are rejected under 35 U.S.C. 112(b) as being indefinite and independent claim 1 and all claims dependent thereon are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In Japanese Publication 53-116849, a machine translation of which was provided by applicant with the Information Disclosure Statement of 7 April 2020, teaches a 

Japanese Publication No. 07-218010 A to Maeda, also provided by applicant with the Information Disclosure Statement of 7 April 2020, teaches a turbo-refrigerator compressor (1) provided with an oil tank chamber (15) and a switching control valve (17) and oil pump (20) and teaches that the oil pump is operated before the compressor is started but does not teach any of the specifics of such operation taught in the present invention including the initial reference period followed by the determination of whether to start the compressor or extend the operation of the oil pump by a predetermined period, this determination based on a pressure differential between the compressor inlet and the oil tank as recited in instant claims 1 and 6.


US Patent No. 5,782,098 to Hirooka et al. teaches in col. 1, line 52-60 and col. 2, line 58-col. 3, line 15 a refrigeration unit in which, when the freezer is to be started, delays the starting of the freezer using a timer (8) and starts the operation of a lubricating oil pump (7) first until a specified time has passed, but does not teach the operation taught in the instant independent claims of the present invention, in which, after the specified time, a determination is made whether a pressure differential between the compressor inlet and the oil tank satisfies a startup condition, starting the compressor only if it does and otherwise delaying startup by an additional predetermined time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        29 September 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763